DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (PG Pub 20140116766).


    PNG
    media_image1.png
    475
    740
    media_image1.png
    Greyscale

Annotated Figure 2
Considering claim 1, Jeon (Annotated Figure 2) teaches a multilayer piezoelectric element, comprising: a multilayer piezoelectric body have: a pair of principal faces that are facing each other in a first axis direction (see Annotated Figure 2) which is a thickness direction; a pair of end faces (see Annotated Figure 2) that are facing each other in a second axis direction which is a longitudinal direction perpendicular to the first axis direction and a pair of side faces that are facing each other in a third axis direction which is a width direction perpendicular to the first axis direction and second axis direction (the direction into the drawing of Annotated Figure 2 the front and back sides) and multiple internal electrodes (22 + 24 + paragraph 0053) placed inside the multilayer piezoelectric body and stacked in the first axis direction wherein, among the multiple internal electrodes, a center internal electrode placed at a center part of the multilayer In re Best, 195 USPQ 430, 433)).
Considering claim 2, Jeon (Annotated Figure 2) teaches wherein a maximum dimension of divergence in the first axis direction between a first running line that runs along a center of the first cross sectional shape of the center internal electrode in the first axis direction and has a length of 100 microns in the second axis direction and a first reference line that connects ends points of the first running line is greater than a maximum dimension of divergence in the first axis direction between a second running line that runs along a center of the center internal electrode in the second cross sectional shape in the first axis direction and has length of 100 microns in the third axis direction, and a second reference line that connects end points of the second running line (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 3, Jeon (Annotated Figure 2) teaches wherein the maximum dimenson of divergence between the first running line and the first reference line is 2 microns or greater (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 4, Jeon teaches wherein the magnitude of undulations of the first cross sectional shape of the center internal electrode is greater as viewed from the third axis direction, than a magnitude of undulations, if any, of a third cross sectional shape of, among the multiple internal electrodes, a marginal internal electrode placed at a position closet to one principal face of the pair of principal faces of the multilayer piezoelectric body (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (PG Pub 20140116766) and in view of Sumi (PG Pub 20170313625).
Considering claims 5-8, Jeon teaches a piezoelectric vibration apparatus as described above.
However, Jeon does not teach wherein a vibration plate facing the multilayer piezoelectric element in the first axis direction and an adhesive layer placed between the multilayer piezoelectric element and the vibration plate. 
Sumi (Figure 13) teaches a vibration plate (50 + paragraph 0088) facing the multilayer piezoelectric element in the first axis direction and an adhesive layer (56 + paragraph 0088) placed between the multilayer piezoelectric element and the vibration plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a vibration plate facing the multilayer piezoelectric element in the first axis direction and an adhesive layer placed between 
Considering claims 10-12, Jeon teaches an electronic device as described above.
However, Jeon does not teach a panel having multilayer piezoelectric element adhered to it in a manner facing the panel in the first axis direction and a housing retaining the panel.
Sumi (Figure 13) teaches a panel (30 + paragraph 0094) having multilayer piezoelectric element adhered to it in a manner facing the panel in the first axis direction and a housing (35 + paragraph 0105) retaining the panel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a panel having multilayer piezoelectric element adhered to it in a manner facing the panel in the first axis direction and a housing retaining the panel into Jeon’s device for the benefit of providing covering and protection for the multilayer piezoelectric element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837